Citation Nr: 0701783	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-35 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
October 1961 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was before the Board in June 2006 when it 
was remanded for additional development.

The veteran testified at a Board videoconference hearing 
before the undersigned in October 2004.  A transcript of that 
hearing is of record.


FINDING OF FACT

A chronic disability of the veteran's low back was not 
manifested in his period of active service; arthritis of the 
low back was not manifested until many years following active 
service; and any current disability of the low back is not 
shown to be etiologically related to the veteran's period of 
active service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claim decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claim of entitlement to service connection 
for a low back disability decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in an April 2002 letter (prior to 
the initial rating decision in October 2002).  This letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A June 2006 
letter specifically informed the veteran to submit any 
pertinent evidence in his possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
June 2006 letter also advised the veteran of the criteria 
governing disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the June 2006 letter was sent to the 
appellant prior to the issuance of a September 2006 
supplemental statement of the case associated with RO 
readjudication of the claim.  The claimant thus had ample 
opportunity to supplement the record prior to the most recent 
readjudication of the claim, and the VCAA notice was 
therefore effectively timely.  See Pelegrini, supra.

The veteran's service medical records and pertinent post-
service treatment records have been secured and the veteran 
has been afforded a VA examination in association with this 
claim.  The veteran has not identified any pertinent evidence 
that remains outstanding and available.  Thus, VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

Entitlement to service connection for a low back disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as degenerative 
joint disease (arthritis), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records show only one period suggestive of 
any back problems during the veteran's service: the veteran 
complained of back pain during a period in August 1963.  The 
treatment records indicate that the veteran reported the 
sudden onset of lower dorsal and upper lumbar back pain in 
mid-August.  This pain persisted for several days in tandem 
with other systemic complaints during the veteran's bout with 
an illness.  The veteran returned for another consultation 
two weeks later reporting continuing low back pain and pain 
in his legs.  A finding of "minimal low back tenderness, 
subjective only at L5-6" was noted.  The veteran was advised 
to use boards under his mattress while sleeping, the muscle-
relaxant robaxin was prescribed, and arch supports were also 
recommended for the veteran's shoes.  There is no indication 
of any further follow-up treatment or complaints following 
this consultation.

In this case, the veteran's service separation examination 
was actually conducted in July 1963, prior to the single 
documented period of in-service back pain.  However, at the 
time of the veteran's separation from service in September 
1963, the veteran signed a statement certifying that his 
medical condition had not changed since his separation 
examination.  That July 1963 separation examination showed 
that the veteran had no health complaints beyond issues 
relating to his throat and ears.  The July 1963 separation 
examination report shows that the veteran's back was 
clinically evaluated as normal at that time; no pertinent 
defects or complaints were noted.  The veteran responded to a 
medical history questionnaire by identifying several medical 
issues, but no indication was made of any history of back 
problems.  These documents strongly suggest that trained 
medical professionals, and the veteran himself, did not 
believe that the veteran suffered from any chronic disability 
of the back in July 1963 and, additionally, that the veteran 
still did not believe he had a chronic back disability at the 
time of his September 1963 separation from service.  This 
further suggests that the back pain noted in August 1963 was 
not a manifestation of any chronic back disability, and that 
it resolved prior to separation from active duty.

The veteran signed a July 1965 "Statement of Physical 
Condition," apparently associated with reserve duty, which 
indicates that the veteran had no "physical defects or 
conditions" to report and that he remained as fit for 
service as he was in September 1963.  A signed July 1968 
statement further shows that the veteran certified that there 
continued to be no change in his physical condition up 
through that date.  In the interim, the veteran also signed a 
September 1966 statement affirming that he believed that he 
was free of any physical defects that would prevent 
performance of active military service.  These reports 
strongly suggest that the veteran did not experience symptoms 
of any chronic back disability and that he did not believe 
that he suffered from any chronic disability of the back 
through at least July 1968, nearly five years following the 
end of his active duty service period.

It is clear from the record that the veteran currently 
suffers from significant low back disability, including 
lumbar degenerative disc disease and degenerative joint 
disease.  A June 1995 medical report indicates that the 
veteran recalled that his back pain became progressive in 
nature around 1993.  The first contemporaneous clinical 
evidence of degenerative disc disease and degenerative joint 
disease of the lower back comes from an October 1991 
radiology report showing findings of a diffuse disc bulge, 
degenerative disc disease, and degenerative changes of facet 
joints.  The Board notes that these earliest occurrences of 
such findings in the record are dated over 28 years after the 
end of the veteran's period of active duty service.  This 
lengthy period without evidence of pertinent diagnosis weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

The Board observes that the June 1995 medical report 
indicates that the veteran recalled that some lesser amount 
of chronic back pain began in 1970, still more than six years 
after his active duty service.  The earliest contemporaneous 
clinical evidence of record showing post-service complaints 
of back pain is private medical reports from August 1981.  
However, the August 1981 report which identifies the 
veteran's back pathology at that time cites only 
"scoliosis" and "muscle spasm."  There is no indication of 
a chronic acquired back disability noted and there is no 
suggestion of degenerative joint disease or degenerative disc 
disease in the report.  In any event, the Board notes that 
even this earliest clinical documentation of post-service 
back symptomatology is dated nearly 18 years following the 
vetearn's separation from active duty service.  This lengthy 
period without evidence of treatment or pertinent 
symptomatology or diagnosis weighs against the claim.  Id.

When this case was previously before the Board in June 2006, 
the record included ample evidence to show the current 
existence and nature of the veteran's low back disability, 
including a report from a September 2002 VA examination 
conducted in association with this claim.  However, the 
record at that time lacked an adequate medical opinion 
concerning the question of whether there was any causal nexus 
between the veteran's active service and his later diagnosed 
back pathologies.  The Board remanded the case for a new VA 
examination with a nexus opinion.  The resulting July 2006 VA 
examination report indicates that the veteran currently 
suffers from degenerative disc disease and facet degenerative 
joint disease, but that the examiner found "no evidence 
speculatively or objectively of his musculoskeletal low back 
pain in 1963 as having any linkage to the current low back 
condition that [the veteran] has today."

The Board finds this medical opinion to be highly probative 
as it reflects the competent expert conclusion of a medical 
professional, informed by review of the claims folder; the 
opinion also discusses the rationale behind the examiner's 
analysis.  Specifically, the examiner cites the fact that the 
veteran was 25 years old at the time of his August 1963 in-
service episode of "myofascial low back pain."  The 
examiner directs attention to the fact that the veteran "did 
not complain of low back pain when he was discharged in 
September 1963."  Thereafter, the examiner observes that 
many years passed prior to the next documented evidence of 
low back pain and pertinent medical care for back disability.  
The examiner attributes the veteran's current back pathology 
to post-service "years of wear and tear" in addition to 
contributing factors including weight.  The examiner explains 
that the current extent of the back disability has likely 
been contributed to by a post-service "motor vehicle 
accident" and "fall injury."  The Board notes that the 
record shows the veteran was injured in a car accident in 
1992, which is discussed in a June 1995 report summarizing 
his medical history.  The Board also notes that the veteran 
was injured when he fell in June 1998, which is discussed in 
medical records including a July 1998 consultation report.

The Board acknowledges the veteran's October 2004 hearing 
testimony to the effect that his in-service back symptoms 
actually manifested in early 1963 and persisted chronically 
from that point, including through his discharge and 
following his discharge in continuity to the present day.  
However, the Board assigns greater probative weight to the 
veteran's documented statements contemporaneous with his 
service and post-service statements chronologically nearer to 
his period of service.  Those documented statements include 
the veteran's August 1963 report to doctors treating his back 
pain that the episode of back pain began before lunch one day 
in August 1963; there is no indication that the veteran 
reported any history of chronic back pain while be treated 
for his August 1963 back pain.  As discussed above, the 
record also indicates that, in a June 1995 medical 
consultation regarding his back, the veteran cited 1970 as 
the year in which his chronic back pain began.  This report 
is consistent with the veteran's July 1963 separation 
examination and his signed statements regarding his health 
from September 1963, July 1965, September 1966, and July 
1968, which all show no suggestion of any back disability at 
those times.

The Board also acknowledges the veteran's own belief that his 
current lower back disability is causally related to service 
and was manifested in service by his August 1963 report of 
back pain.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disability.  However, the medical evidence of record is 
against finding chronicity of back disability symptoms 
following separation and, moreover, no medical evidence of 
record contradicts the July 2006 VA examination report's 
conclusion that there is no etiological relationship between 
the veteran's active duty service and his current back 
pathology diagnosed many years following separation.

In conclusion, service connection for a back disability is 
not warranted.  The weight of the evidence is against a 
finding that the veteran's currently diagnosed back 
disability is causally linked to the veteran's active duty 
service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The appeal is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


